          Case 5:19-cv-06339 Document 1 Filed 10/03/19 Page 1 of 15



1
     Kirk. J. Anderson (SBN 289043)
     kanderson@budolaw.com
2    BUDO LAW, P.C.
3
     5610 Ward Rd., Suite #300
     Arvada, CO 80002
4    (720) 225-9440 (Phone)
5    (720) 225-9331 (Fax)

6
     Attorney(s) for Plaintiff Rondevoo Technologies, LLC.
7

8
                      IN THE UNITED STATES DISTRICT COURT
9
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                     SAN JOSE DIVISION
11

12

13
     RONDEVOO TECHNOLOGIES, LLC,                  CASE NO.: 5:19-cv-6339

14

15
                        Plaintiff,

16
                                                  COMPLAINT FOR PATENT

17
     v.                                           INFRINGEMENT

18

19
     OPTRASCAN, INC.,

20
                                                  JURY TRIAL DEMANDED

21
                        Defendant.

22

23

24

25

26

27

28


                            COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:19-cv-06339 Document 1 Filed 10/03/19 Page 2 of 15



1
                   COMPLAINT FOR INFRINGEMENT OF PATENT
2          Now    comes,    Plaintiff,   Rondevoo   Technologies     LLC    (“Plaintiff”   or
3    “Rondevoo”), by and through undersigned counsel, and respectfully alleges, states, and
4    prays as follows:
5                               NATURE OF THE ACTION
6                                        THE PARTIES
7          1.    This is an action for patent infringement under the Patent Laws of the
8    United States, Title 35 United States Code (“U.S.C.”) to prevent and enjoin Defendant
9    OptraScan, Inc. (hereinafter “Defendant”), from infringing and profiting, in an illegal
10   and unauthorized manner, and without authorization and/or consent from Plaintiff from
11   U.S. Patent No. 7,088,854 (“the ‘854 Patent”), U.S. Patent No. 7,254,266 (“the ‘266
12   Patent”), and U.S. Patent No. 8,687,879 (“the ‘879 Patent”) (collectively the “Patents-
13   in-suit”), which are attached hereto as Exhibit A, B, and C, respectively, and
14   incorporated herein by reference, and pursuant to 35 U.S.C. §271, and to recover
15   damages, attorney’s fees, and costs.
16         2.    Plaintiff is a California limited liability company with its principal place
17   of business at 177 E. Colorado Blvd., Pasadena, California, 91105.
18         3.    Upon information and belief, Defendant is a corporation organized under
19   the laws of California, having one principal place of business at 100 Century Center
20   Court, Suite 410, San Jose, California 95112. Upon information and belief, and
21   according to the California Secretary of State’s website, Defendant may be served with
22   process c/o its registered agent: National Registered Agents, Inc., 818 West Seventh
23   Street, Suite 930, Los Angeles, California 90017.
24         4.    Plaintiff is further informed and believes, and on that basis alleges, that
25   Defendant operates the website www.optrascan.com, which is in the business of
26   providing computing solutions and services, amongst other things. Defendant derives
27   a portion of its revenue from advertisements, sales and distribution via electronic
28   transactions conducted on and using at least, but not limited to, its Internet website
                                              1
                              COMPLAINT FOR PATENT INFRINGEMENT
           Case 5:19-cv-06339 Document 1 Filed 10/03/19 Page 3 of 15



1    located at www.OptraScan.io, and its incorporated and/or related systems (collectively
2    the “OptraScan Website”). Plaintiff is informed and believes, and on that basis alleges,
3    that, at all times relevant hereto, Defendant has done and continues to do business in
4    this judicial district, including, but not limited to, providing products/services to
5    customers located in this judicial district by way of the OptraScan Website.
6                                JURISDICTION AND VENUE
7          5.     This is an action for patent infringement in violation of the Patent Act of
8    the United States, 35 U.S.C. §§1 et seq.
9          6.     The Court has subject matter jurisdiction over this action pursuant to 28
10   U.S.C. §§1331 and 1338(a).
11         7.     This Court has personal jurisdiction over Defendant by virtue of its
12   systematic and continuous contacts with this jurisdiction and its residence in this
13   District, as well as because of the injury to Plaintiff, and the cause of action Plaintiff
14   has risen in this District, as alleged herein.
15         8.     Defendant is subject to this Court’s specific and general personal
16   jurisdiction pursuant to its substantial business in this forum, including: (i) at least a
17   portion of the infringements alleged herein; (ii) regularly doing or soliciting business,
18   engaging in other persistent courses of conduct, and/or deriving substantial revenue
19   from goods and services provided to individuals in California and in this judicial
20   District; and (iii) being incorporated in this District.
21         9.     Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b)
22   because Defendant resides in this District under the Supreme Court’s opinion in TC
23   Heartland v. Kraft Foods Group Brands LLC, 137 S. Ct. 1514 (2017) through its
24   regular and established place of business in this District.
25

26

27

28

                                                2
                                COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:19-cv-06339 Document 1 Filed 10/03/19 Page 4 of 15



1
                                 FACTUAL ALLEGATIONS

2          10.    On August 8, 2006, the United States Patent and Trademark Office
3    (“USPTO”) duly and legally issued the ‘854 Patent, entitled “Method and apparatus for
4    generating special-purpose image analysis algorithms” after a full and fair examination.
5    See Exhibit A.
6          11.    Plaintiff is presently the owner of the ‘854 Patent, having received all
7    right, title and interest in and to the ‘854 Patent from the previous assignee of record.
8    Plaintiff possesses all rights of recovery under the ‘854 Patent, including the exclusive
9    right to recover for past infringement.
10         12.    The invention claimed in the ‘854 Patent comprises a computer program
11   product for generating special-purpose image analysis algorithms.
12         13.    Claim 1 of the ‘854 Patent states:
13                      “1. A computer program product for generating special-purpose
14                image analysis algorithms comprising:
15                      a computer usable medium having computer readable program code
16                embodied therein, said computer readable program code configured to:
17                      obtain at least one image having a plurality of chromatic data points;
18                      generate an evolving algorithm that partitions said plurality of
19                chromatic data points within said at least one image into at least one entity
20                identified in accordance with a user's judgment; and
21                      store a first instance of said evolving algorithm as a product
22                algorithm wherein said product algorithm enables the automatic
23                classification of instances of said at least one entity within at least one
24                second image in accordance with said judgment of said user.” See Exhibit
25                A.
26         14.    Defendant commercializes, inter alia, a computer program product or
27   methods that perform all the steps recited in at least one claim of the ‘854 Patent. More
28   particularly, Defendant commercializes, inter alia, a computer program product or
                                               3
                               COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:19-cv-06339 Document 1 Filed 10/03/19 Page 5 of 15



1    methods that perform all the steps recited in Claim 1 of the ‘854 Patent. Specifically,
2    Defendant makes, uses (at least in internal testing), sells, offers for sale, or imports a
3    computer program product or method that encompasses that which is covered by Claim
4    1 of the ‘854 Patent.
5          15.    On August 7, 2007, the USPTO duly and legally issued the ‘266 Patent,
6    entitled “Method and apparatus for generating special-purpose image analysis
7    algorithms” after a full and fair examination. See Exhibit B.
8          16.    Plaintiff is presently the owner of the ‘266 Patent, having received all
9    right, title and interest in and to the ‘266 Patent from the previous assignee of record.
10   Plaintiff possesses all rights of recovery under the ‘266 Patent, including the exclusive
11   right to recover for past infringement.
12         17.    The invention claimed in the ‘266 Patent comprises a method for
13   automating the expert quantification of image data using a product algorithm
14         18.    Claim 1 of the ‘266 Patent states:
15                       “1. In a computer system, a method for automating the expert
16                quantification of image data using a product algorithm comprising:
17                       obtaining a product algorithm for analysis of a first set of image data
18                wherein said product algorithm is configured to recognize at least one
19                entity within said first set of image data via a training mode that utilizes
20                iterative input to an evolving algorithm obtained from at least one first
21                user, wherein said training mode comprises:
22                       presenting a first set of said at least one entity to said user for
23                feedback as to the accuracy of said first set of identified entities;
24                       obtaining said feedback from said user;
25                       executing said evolving algorithm using said feedback;
26                       presenting a second set of said at least one entity to said user for
27                feedback as to the accuracy of said second set of identified entities;
28

                                               4
                               COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:19-cv-06339 Document 1 Filed 10/03/19 Page 6 of 15



1                        obtaining approval from said user about said second set of entities;
2                 storing said evolving algorithm as a product algorithm;
3                        providing said product algorithm to at least one second user so that
4                 said at least one second user can apply said product algorithm against a
5                 second set of image data having said at least one entity.” See Exhibit B.
6          19.    Defendant commercializes, inter alia, a computer program product or
7    methods that perform all the steps recited in at least one claim of the ‘266 Patent. More
8    particularly, Defendant commercializes, inter alia, a computer program product or
9    methods that perform all the steps recited in Claim 1 of the ‘266 Patent. Specifically,
10   Defendant makes, uses (at least in internal testing), sells, offers for sale, or imports a
11   computer program product or method that encompasses that which is covered by Claim
12   1 of the ‘266 Patent.
13         20.    On April 1, 2014, the USPTO duly and legally issued the ‘879 Patent,
14   entitled “Method and apparatus for generating special-purpose image analysis
15   algorithms” after a full and fair examination. See Exhibit B.
16         21.    Plaintiff is presently the owner of the ‘879 Patent, having received all
17   right, title and interest in and to the ‘879 Patent from the previous assignee of record.
18   Plaintiff possesses all rights of recovery under the ‘879 Patent, including the exclusive
19   right to recover for past infringement.
20         22.    The invention claimed in the ‘879 Patent comprises a non-transitory
21   computer program product for automating the expert quantification of image data.
22         23.    Claim 1 of the ‘879 Patent states:
23                       “1. A non-transitory computer program product for automating the
24                expert quantification of image data comprising:
25                       a computer-readable medium encoded with computer readable
26                instructions executable by one or more computer processors to quantify
27                image sets comprising a locked evolving algorithm, wherein said locked
28                evolving algorithm is generated by:
                                               5
                               COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:19-cv-06339 Document 1 Filed 10/03/19 Page 7 of 15



1                        obtaining a product algorithm for analysis of a first set of image data
2                  wherein said product algorithm is configured to recognize at least one
3                  entity within said first set of image data via a training mode that utilizes
4                  iterative input to an evolving algorithm obtained from at least one first
5                  user, wherein said training mode comprises:
6                        presenting a first set of said at least one entity to said user for
7                  feedback as to the accuracy of said first set of identified entities;
8                        obtaining said feedback from said user;
9                        executing said evolving algorithm using said feedback;
10                       presenting a second set of said at least one entity to said user for
11                 feedback as to the accuracy of said second set of identified entities;
12                       obtaining approval from said user about said second set of entities;
13                 storing said evolving algorithm as a product algorithm; and
14                       storing said product algorithm for subsequent usage on said image
15                 sets.” See Exhibit B.
16         24.     Defendant commercializes, inter alia, a computer program product or
17   methods that perform all the steps recited in at least one claim of the ‘879 Patent. More
18   particularly, Defendant commercializes, inter alia, a computer program product or
19   methods that perform all the steps recited in Claim 1 of the ‘879 Patent. Specifically,
20   Defendant makes, uses (at least in internal testing), sells, offers for sale, or imports a
21   computer program product or method that encompasses that which is covered by Claim
22   1 of the ‘879 Patent.
23                               DEFENDANT’S PRODUCT(S)
24         25.     Defendant offers solutions, such as the OptraScan medical image analysis
25   system (the “Accused System”), that enables image analysis based on product
26   algorithms.
27

28

                                                6
                                COMPLAINT FOR PATENT INFRINGEMENT
           Case 5:19-cv-06339 Document 1 Filed 10/03/19 Page 8 of 15



1           26.    A non-limiting and exemplary claim chart comparing the Accused System
2    to Claim 1 of the ‘854 Patent is attached hereto as Exhibit D and is incorporated herein
3    as if fully rewritten.
4           27.    As recited in Claim 1 of the ‘854 Patent, a system, at least in internal
5    testing and usage, utilized by the Accused System uses, practices, or is a computer
6    program product for generating special-purpose image analysis algorithms. See Exhibit
7    D.
8           28.    As recited in one portion of Claim 1 of the ‘854 Patent, the system, at least
9    in internal testing and usage, utilized by the Accused System uses, practices, or is a
10   computer usable medium having computer readable program code embodied therein.
11   See Exhibit D.
12          29.    As recited in another portion of Claim 1 of the ‘854 Patent, the system, at
13   least in internal testing and usage, utilized by the Accused System uses, practices, or is
14   computer readable program code configured to: obtain at least one image having a
15   plurality of chromatic data points. See Exhibit D.
16          30.    As recited in another portion of Claim 1 of the ‘854 Patent, the system, at
17   least in internal testing and usage, utilized by the Accused System uses, practices, or is
18   computer readable program code configured to: generate an evolving algorithm that
19   partitions said plurality of chromatic data points within said at least one image into at
20   least one entity identified in accordance with a user's judgment. See Exhibit D.
21          31.    As recited in another portion of Claim 1 of the ‘854 Patent, the system, at
22   least in internal testing and usage, utilized by the Accused System uses, practices, or is
23   computer readable program code configured to: store a first instance of said evolving
24   algorithm as a product algorithm wherein said product algorithm enables the automatic
25   classification of instances of said at least one entity within at least one second image in
26   accordance with said judgment of said user. See Exhibit D.
27

28

                                                7
                                COMPLAINT FOR PATENT INFRINGEMENT
           Case 5:19-cv-06339 Document 1 Filed 10/03/19 Page 9 of 15



1           32.    A non-limiting and exemplary claim chart comparing the Accused System
2    to Claim 1 of the ‘266 Patent is attached hereto as Exhibit E and is incorporated herein
3    as if fully rewritten.
4           33.    As recited in Claim 1 of the ‘266 Patent, a system, at least in internal
5    testing and usage, utilized by the Accused System uses, practices, or is a method for
6    automating the expert quantification of image data using a product algorithm by
7    offering automated medical image algorithms. See Exhibit E.
8           34.    As recited in one portion of Claim 1 of the ‘266 Patent, the system, at least
9    in internal testing and usage, utilized by the Accused System uses, practices, or is a step
10   of obtaining a product algorithm for analysis of a first set of image data wherein said
11   product algorithm is configured to recognize at least one entity within said first set of
12   image data via a training mode that utilizes iterative input to an evolving algorithm
13   obtained from at least one first user. Namely, the Accused System offers an automated
14   medical image analysis algorithm that recognizes entities, such as but not limited to
15   lung nodes, in a first set of image data based on expert annotation. See Exhibit E.
16          35.    As recited in another portion of Claim 1 of the ‘266 Patent, the system, at
17   least in internal testing and usage, utilized by the Accused System uses, practices, or is
18   a step of the training mode comprising: presenting a first set of said at least one entity
19   to said user for feedback as to the accuracy of said first set of identified entities.
20   Namely, the Accused System evolves basic algorithms using training data from expert
21   annotations of multiple sets of image data. See Exhibit E.
22          36.    As recited in another portion of Claim 1 of the ‘266 Patent, the system, at
23   least in internal testing and usage, utilized by the Accused System uses, practices, or is
24   a step of the training mode comprising: obtaining said feedback from said user. Namely,
25   the Accused System evolves basic algorithms using training data from expert
26   annotations of multiple sets of image data. See Exhibit E.
27          37.    As recited in another portion of Claim 1 of the ‘266 Patent, the system, at
28   least in internal testing and usage, utilized by the Accused System uses, practices, or is
                                                8
                                COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:19-cv-06339 Document 1 Filed 10/03/19 Page 10 of 15



1    a step of the training mode comprising: executing said evolving algorithm using said
2    feedback. Namely, the Accused System evolves basic algorithms using training data
3    from expert annotations of multiple sets of image data. See Exhibit E.
4           38.    As recited in another portion of Claim 1 of the ‘266 Patent, the system, at
5    least in internal testing and usage, utilized by the Accused System uses, practices, or is
6    a step of the training mode comprising: presenting a second set of said at least one entity
7    to said user for feedback as to the accuracy of said second set of identified entities.
8    Namely, the Accused System evolves basic algorithms using training data from expert
9    annotations of multiple sets of image data. See Exhibit E.
10          39.    As recited in another portion of Claim 1 of the ‘266 Patent, the system, at
11   least in internal testing and usage, utilized by the Accused System uses, practices, or is
12   a step of the training mode comprising: obtaining approval from said user about said
13   second set of entities; storing said evolving algorithm as a product algorithm. Namely,
14   the Accused System evolves basic algorithms using training data from expert
15   annotations of multiple sets of image data. See Exhibit E.
16          40.    As recited in another portion of Claim 1 of the ‘266 Patent, the system, at
17   least in internal testing and usage, utilized by the Accused System uses, practices, or is
18   a step of the training mode comprising: providing said product algorithm to at least one
19   second user so that said at least one second user can apply said product algorithm
20   against a second set of image data having said at least one entity. Namely, the Accused
21   System evolves basic algorithms using training data from expert annotations of multiple
22   sets of image data. See Exhibit E.
23          41.    A non-limiting and exemplary claim chart comparing the Accused System
24   to Claim 1 of the ‘879 Patent is attached hereto as Exhibit F and is incorporated herein
25   as if fully rewritten.
26          42.    As recited in Claim 1 of the ‘879 Patent, a system, at least in internal
27   testing and usage, utilized by the Accused System uses, practices, or is a not transitory
28

                                               9
                               COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:19-cv-06339 Document 1 Filed 10/03/19 Page 11 of 15



1    computer program product for automating expert quantification of image data. See
2    Exhibit F.
3          43.    As recited in one portion of Claim 1 of the ‘879 Patent, the system, at least
4    in internal testing and usage, utilized by the Accused System uses, practices, or is a
5    computer-readable medium encoded with computer readable instructions executable by
6    one or more computer processors to quantify image sets comprising a locked evolving
7    algorithm. Namely, Defendant offers evolving automated medical image algorithms.
8    See Exhibit F.
9          44.    As recited in another portion of Claim 1 of the ‘879 Patent, the system, at
10   least in internal testing and usage, utilized by the Accused System uses, practices, or is
11   a step to generate the locked evolving algorithm including: obtaining a product
12   algorithm for analysis of a first set of image data wherein said product algorithm is
13   configured to recognize at least one entity within said first set of image data via a
14   training mode that utilizes iterative input to an evolving algorithm obtained from at
15   least one first user. Namely, Defendant offers an automated medical image analysis
16   algorithm that recognizes entities, such as but not limited to lung nodes, in a first set of
17   image data based on expert annotation. See Exhibit F.
18         45.    As recited in another portion of Claim 1 of the ‘879 Patent, the system, at
19   least in internal testing and usage, utilized by the Accused System uses, practices, or is
20   a step of the training mode comprising: presenting a first set of said at least one entity
21   to said user for feedback as to the accuracy of said first set of identified entities.
22   Namely, Defendant evolves basic algorithms using training data from expert
23   annotations of multiple sets of image data. See Exhibit F.
24         46.    As recited in another portion of Claim 1 of the ‘879 Patent, the system, at
25   least in internal testing and usage, utilized by the Accused System uses, practices, or is
26   a step of the training mode comprising: obtaining said feedback from said user. Namely,
27   Defendant evolves basic algorithms using training data from expert annotations of
28   multiple sets of image data. See Exhibit F.
                                                10
                                COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:19-cv-06339 Document 1 Filed 10/03/19 Page 12 of 15



1          47.    As recited in another portion of Claim 1 of the ‘879 Patent, the system, at
2    least in internal testing and usage, utilized by the Accused System uses, practices, or is
3    a step of the training mode comprising: executing said evolving algorithm using said
4    feedback. Namely, Defendant evolves basic algorithms using training data from expert
5    annotations of multiple sets of image data. See Exhibit F.
6          48.    As recited in another portion of Claim 1 of the ‘879 Patent, the system, at
7    least in internal testing and usage, utilized by the Accused System uses, practices, or is
8    a step of the training mode comprising: presenting a second set of said at least one entity
9    to said user for feedback as to the accuracy of said second set of identified entities.
10   Namely, Defendant evolves basic algorithms using training data from expert
11   annotations of multiple sets of image data. See Exhibit F.
12         49.    As recited in another portion of Claim 1 of the ‘879 Patent, the system, at
13   least in internal testing and usage, utilized by the Accused System uses, practices, or is
14   a step of the training mode comprising: obtaining approval from said user about said
15   second set of entities; storing said evolving algorithm as a product algorithm. Namely,
16   evolved algorithms are developed based on user input and are stored and used for future
17   users. See Exhibit F.
18         50.    As recited in another portion of Claim 1 of the ‘879 Patent, the system, at
19   least in internal testing and usage, utilized by the Accused System uses, practices, or is
20   a step of the training mode comprising: storing said product algorithm for subsequent
21   usage on said image sets. Namely, evolved algorithms are developed based on user
22   input and are stored and used for future users. See Exhibit F.
23                             INFRINGEMENT OF THE PATENTS
24         51.    Plaintiff realleges and incorporates by reference all of the allegations set
25   forth in the preceding paragraphs.
26         52.     In violation of 35 U.S.C. § 271, Defendant is now, and has been directly
27   infringing the ‘854 Patent, the ‘266 Patent, and the ‘879 Patent.
28

                                               11
                               COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:19-cv-06339 Document 1 Filed 10/03/19 Page 13 of 15



1          53.    Defendant has had knowledge of infringement of the ‘854 Patent, the ‘266
2    Patent, and the ‘879 Patent at least as of the service of the present Complaint.
3          54.     Defendant has directly infringed and continues to directly infringe at least
4    one claim of the ‘854 Patent, the ‘266 Patent, and the ‘879 Patent by using, at least
5    through internal testing or otherwise, the Accused System without authority in the
6    United States, and will continue to do so unless enjoined by this Court.
7          55.    As a direct and proximate result of Defendant’s direct infringement of the
8    ‘854 Patent, the ‘266 Patent, and the ‘879 Patent, Plaintiff has been and continues to be
9    damaged.
10         56.    By engaging in the conduct described herein, Defendant has injured
11   Plaintiff and is thus liable for infringement of the ‘854 Patent, the ‘266 Patent, and the
12   ‘879 Patent, pursuant to 35 U.S.C. § 271.
13         57.    Defendant has committed these acts of infringement without license or
14   authorization.
15         58.    As a result of Defendant’s infringement of the ‘854 Patent, the ‘266 Patent,
16   and the ‘879 Patent, Plaintiff has suffered monetary damages and is entitled to a
17   monetary judgment in an amount adequate to compensate for Defendant’s past
18   infringement, together with interests and costs.
19         59.    Plaintiff will continue to suffer damages in the future unless Defendant’s
20   infringing activities are enjoined by this Court. As such, Plaintiff is entitled to
21   compensation for any continuing and/or future infringement up until the date that
22   Defendant is finally and permanently enjoined from further infringement.
23         60.    Plaintiff reserves the right to modify its infringement theories as discovery
24   progresses in this case; it shall not be estopped for infringement contention or claim
25   construction purposes by the claim charts that it provides with this Complaint. The
26   claim chart depicted in Exhibit B is intended to satisfy the notice requirements of Rule
27   8(a)(2) of the Federal Rule of Civil Procedure and does not represent Plaintiff’s
28

                                               12
                               COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:19-cv-06339 Document 1 Filed 10/03/19 Page 14 of 15



1    preliminary or final infringement contentions or preliminary or final claim construction
2    positions.
3                               DEMAND FOR JURY TRIAL
4          61.    Plaintiff demands a trial by jury of any and all causes of action.
5                                   PRAYER FOR RELIEF
6          WHEREFORE, Plaintiff prays for the following relief:
7          a. That Defendant be adjudged to have directly infringed the ‘854 Patent, the
8    ‘266 Patent, and the ‘879 Patent either literally or under the doctrine of equivalents;
9          b. An accounting of all infringing sales and damages including, but not limited
10   to, those sales and damages not presented at trial;
11         c. That Defendant, its officers, directors, agents, servants, employees, attorneys,
12   affiliates, divisions, branches, parents, and those persons in active concert or
13   participation with any of them, be permanently restrained and enjoined from directly
14   infringing the ‘854 Patent, the ‘266 Patent, and the ‘879 Patent;
15         d. An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate
16   Plaintiff for the Defendant’s past infringement and any continuing or future
17   infringement up until the date that Defendant is finally and permanently enjoined from
18   further infringement, including compensatory damages;
19         e. An assessment of pre-judgment and post-judgment interest and costs against
20   Defendant, together with an award of such interest and costs, in accordance with 35
21   U.S.C. §284;
22         f. That Defendant be directed to pay enhanced damages, including Plaintiff’s
23   attorneys’ fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and
24         g. That Plaintiff be granted such other and further relief as this Court may deem
25   just and proper.
26

27

28

                                               13
                               COMPLAINT FOR PATENT INFRINGEMENT
         Case 5:19-cv-06339 Document 1 Filed 10/03/19 Page 15 of 15



1    Dated: October 3, 2019           Respectfully submitted,
2                               _/s/ Kirk J. Anderson___________
                                Kirk. J. Anderson (CA SBN 289043)
3    OF COUNSEL:
                                kanderson@budolaw.com
4                               BUDO LAW, P.C.
5
     Howard L. Wernow           5610 Ward Rd., Suite #300 Arvada,
     (pro hac vice forthcoming) CO 80002
6    SAND, SEBOLT & WERNOW (720) 225-9440 (Phone)
7
     CO., LPA                   (720) 225-9331 (Fax)
     Aegis Tower - Suite 1100
8    4940 Munson Street, N. W.
9
     Canton, Ohio 44718         ATTORNEY(S) FOR PLAINTIFF
     Phone: 330-244-1174
10   Fax: 330-244-1173
11   howard.wernow@sswip.com

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              14
                              COMPLAINT FOR PATENT INFRINGEMENT
